Citation Nr: 0736107	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  04 24-769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the residuals of a head 
injury including seizures and memory loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel 


INTRODUCTION

The veteran served on active duty from January 1980 to 
January 1983.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2003 rating decision rendered by the 
Waco, Texas Regional Office (RO) of the Department of Veteran 
Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  Furthermore, the VCAA requires that VA afford a 
veteran a medical examination or obtain a medical opinion 
when necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A (d).  The VA is obligated to conduct a 
'"thorough and contemporaneous medical examination'" when 
necessary.  Porcelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 
(1991)).  When medical evidence is not adequate, the VA must 
supplement the record by seeking an advisory opinion or 
ordering another examination.  38 C.F.R. § 3.159(c)(4)(i).  
See Littke v. Derwinski, 1 Vet. App. 90 (1991).  

The veteran is claiming entitlement to service connection for 
the residuals of a head injury including seizures and memory 
loss.  The veteran's service medical records verify that, in 
May 1982, he was hit in the head during a bar fight.  There 
was a report of loss of consciousness.  It was further noted 
that the veteran was bleeding uncontrollably and sustained an 
occipital scalp vein laceration.  The veteran's skull x-rays 
and neurological examinations were within normal limits.  

In October 1982, the veteran complained of trauma to the 
right side of his forehead.  The cause of the injury was not 
noted.  The examination showed a 3/4 inch laceration with a 
small amount of bleeding.  In November 1982, the veteran 
complained of a sore jaw on the left side of his face.  The 
veteran noted that he had been struck in the left mandibular 
area during a sparring match.   

The veteran also maintains that he was hit with a refueling 
hose during service, which caused his head injury, and 
subsequently his seizures and memory loss.  The veteran 
reports that he was hospitalized for this injury and, after 
service, was treated at the Shreveport, Louisiana VA hospital 
for seizures.  However, this injury is not documented in the 
veteran's service medical record or post service medical 
record.  The record of hospitalization must be requested.  
Both the in-service hospitalization and post service 
hospitalization must be requested.   

The veteran's post service records from the Texas VA 
Healthcare System show that, as of April 2001, he complained 
of seizures and memory loss.  It was noted, on several 
occasions, in his post service medical record that the 
veteran had a substance and alcohol abuse problem, and would 
develop seizures "post binge drinking."  

In the neurological consultation, dated in January 2005, the 
veteran claimed to have sustained several head injuries while 
in service and that he lost consciousness for two days on one 
occasion.  The veteran noted that he was not exactly sure 
when he developed seizures.  The examiner noted that the 
veteran had chronic seizure disorder.  The examiner also 
noted that the veteran had encephalomalacic area in the right 
frontal region, which could be related either to old trauma 
or possibly an ischemic event.  In a subsequent neurological 
consult dated in December 2005, the encephalomalacia area was 
found to likely stem from a prior ischemic event.    

On remand, the veteran should be afforded a VA compensation 
and pension examination to clarify whether he has head injury 
residuals with seizure disorder and memory loss and if 
present whether such is related to his active service.   

While in remand, the RO should obtain the veteran's personnel 
records, including any line of duty determinations and 
disciplinary actions.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the veteran's 
service personnel records, including any 
line of duty determinations and 
disciplinary actions.  

2. The RO should obtain the veteran's 
service hospitalization records which show 
any hospitalization for head injury.  All 
records obtained should be associated with 
the claims file.  The request should 
include all admission records, hospital 
summaries and nurses notes.  If no records 
are available, a negative response should 
be obtained and associated with the claims 
file.  

3.  The RO should obtain any relevant 
treatment records from the Shreveport, 
Louisiana VA hospital.  All records 
obtained should be associated with the 
claims file.  If no records are available, 
a negative response should be obtained and 
associated with the claims file.  

4.  Schedule the veteran for a VA 
neurological examination to determine 
whether he has residuals of an in-service 
head injury.  Upon examination and review 
of the entire claims folder, the examiner 
should provide an opinion regarding 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that the veteran has head injury residuals 
to include seizures and memory loss, and 
if present whether such are related to 
service.
 
The examiner should also provide the 
rationale for all opinions expressed, to 
include a discussion of other pertinent 
evidence of record where indicated. 

5.  Thereafter, the RO should readjudicate 
the issues on appeal.  All additional 
evidence and argument submitted by the 
appellant should be considered.  In the 
event the benefits sought are not granted, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case and afforded a reasonable 
opportunity to respond thereto.  

The AOJ must comply with 38 C.F.R. § 3.655.

If upon completion of the above action the claim remains 
denied the case should be returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
H. N. Schwartz
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


